


EMPLOYMENT AGREEMENT
THIS EMPLOYMENT AGREEMENT (the “Agreement”) between Cellular Dynamics
International, Inc., a Wisconsin corporation (the “Company”), and Robert J.
Palay (the “Executive”) is entered into as of July 30, 2013 (the “Effective
Date”). In consideration of the covenants contained herein, the parties agree as
follows:
1.Employment. The term of Executive’s employment by the Company under this
Agreement will begin on the Effective Date, and will continue, subject to
earlier termination as provided in Section 4 hereof, until December 31, 2015,
unless earlier terminated pursuant to Section 4 hereof; provided, however, that
such term shall automatically be extended as of each January 1st commencing
January 1, 2016, for one additional year unless either the Company or Executive
shall have terminated this automatic extension provision by written notice to
the other party at least 90 days prior to the automatic extension date. The term
of employment in effect from time to time hereunder is hereinafter called the
“Employment Period.”
2.    Position and Duties. During the Employment Period, Executive shall serve
as the Chairman of the Board of Directors and Chief Executive Officer of the
Company and shall have the duties, responsibilities and authority of an
executive serving in such positions, subject to the direction of the Board of
Directors of the Company (the “Board”). Executive shall have the titles of
Chairman of the Board of Directors and Chief Executive Officer and shall report
to the Board. Executive shall be appointed to serve as a member of the Board. At
each annual meeting of the Company’s stockholders during the Employment Period,
the Company shall nominate Executive to serve as a member of the Board, with
such Board service subject to any required stockholder approval. During the
Employment Period, Executive shall devote his full business time and efforts to
the business and affairs of the Company and its subsidiaries. Notwithstanding
the foregoing, during his employment, Executive may devote reasonable time to
activities involving professional, charitable, community, educational, religious
and similar types of organizations, speaking engagements, membership on the
boards of directors of other organizations, management and oversight of his
family investments and similar types of activities, to the extent that such
other activities are not competitive with the Company, do not violate the
provisions of Sections 5 and 6 below or otherwise conflict in any material way
with the time necessary to fulfill his obligations hereunder to the business of
the Company and provided further that (i) with respect the management and
oversight of family investments, these activities will be conducted in a manner
and to the extent generally consistent with Executive’s prior practice during
the period he has been employed full-time with the Company and (ii) Executive
will not serve on the board of directors of a for-profit enterprise other than
the Company without prior approval of the Board.
3.    Compensation and Benefits. (a) Base Salary. As compensation for
Executive’s performance of Executive’s duties hereunder, Company shall pay to
Executive an initial Base Salary of $475,000 per year, payable in accordance
with the normal payroll practices of the Company, less required deductions for
state and federal withholding tax, social security and all other employment
taxes and payroll deductions. The Base Salary shall be reviewed for increases by
the Board in good faith, based upon Executive’s performance, not less often than
annually. The term “Base Salary” shall refer to the Base Salary as so increased
by the Board.






--------------------------------------------------------------------------------




(b)    Annual Incentive Compensation. Commencing in calendar year 2013,
Executive shall be eligible to participate in Company’s annual incentive
compensation program (the “Annual Incentive Program”), with a minimum target
annual bonus (the “Target Bonus”) established by the Compensation Committee of
the Board (the “Compensation Committee”) for each year in which Executive
participates in the Annual Incentive Program; provided, however, Executive’s
Target Bonus shall be no less than, but may be greater than, the highest Target
Bonus established for other senior executives of the Company. The actual amount
of the annual bonus earned by and payable to Executive in any year shall be
determined upon the satisfaction of goals and objectives established by the
Compensation Committee of the Board and communicated to Executive, and shall be
subject to such other terms and conditions of the Company’s Annual Bonus Program
as in effect from time to time.
(c)    Equity Compensation. During the Employment Period, Executive shall be
eligible for equity compensation awards under the Company’s 2013 Equity
Incentive Plan or such other plans as may be maintained by the Company from time
to time, in such amounts and subject to such terms as shall be commensurate with
awards granted to other senior executives of the Company.
(d)
Other Benefits.

(i)    Savings and Retirement Plans. Except as otherwise limited by applicable
law, Executive shall be entitled to participate in all qualified and
non-qualified savings and retirement plans applicable generally to other senior
executives of Company, in accordance with the terms of the plans, as may be
amended from time to time.
(ii)    Welfare Benefit Plans. Except as otherwise limited by applicable law,
Executive and/or his eligible dependents shall be eligible to participate in and
shall receive all benefits under the Company’s welfare benefit plans and
programs applicable generally to other senior executives of Company, in
accordance with the terms of the plans, as may be amended from time to time;
provided, however, consistent with the arrangements in effect between the
Company and Executive on the date of this Agreement, Executive shall receive
monthly reimbursements of health insurance premiums paid by Executive for health
insurance coverage of Executive and his family.
(iii)    Vacation. Executive shall be entitled to paid vacation time consistent
with the applicable policies of Company as in effect from time to time, but in
any event no less than four weeks of such vacation per year.
(iv)    Fringe Benefits. Except as otherwise limited by applicable law,
Executive shall be entitled to such fringe benefits as may be available
generally to other senior executives of Company.

2

--------------------------------------------------------------------------------




(v)    Legal Fees. Company shall reimburse Executive for any reasonable legal
fees and expenses incurred by Executive in connection with the review of this
Agreement and any documents ancillary thereto.
(vi)    Business Expenses. Subject to Section 16, Executive shall be reimbursed
for all reasonable travel and other expenses incurred in the performance of
Executive’s duties on behalf of Company.
4.    Termination of Employment. (a)  The Employment Period shall end upon the
first to occur of: (i) the expiration of the term of this Agreement pursuant to
Section 1 hereof; (ii) termination of Executive’s employment by the Company on
account of Executive’s having become unable (as determined by the Board in good
faith) to regularly perform his duties hereunder by reason of illness or
incapacity for a period of more than six consecutive months (“Termination for
Disability”); (iii) termination of Executive’s employment by the Company for
Cause (as defined in Exhibit A attached hereto) (“Termination for Cause”);
(iv) termination of Executive’s employment by the Company other than a
Termination for Disability or a Termination for Cause (“Termination Without
Cause”); (v) Executive’s death; (vi) termination of Executive’s employment by
Executive for Good Reason (as defined in Exhibit A attached hereto)
(“Termination for Good Reason”); or (vii) termination of Executive’s employment
by Executive for any reason other than Good Reason (“Termination by Executive
without Good Reason”).
(b)    If the Employment Period ends for any reason set forth in Section 4(a),
except as otherwise provided in this Section 4, Executive shall cease to have
any rights to salary, bonus (if any) or benefits hereunder, other than (i)
payment of unpaid Base Salary through and including the date of termination or
resignation (which shall be paid on the next regularly scheduled payroll date),
(ii) Executive’s business expenses that are reimbursable pursuant to Section
3(d) but have not been reimbursed by the Company as of the date of termination,
(iii) Executive’s annual bonus for the fiscal year immediately preceding the
fiscal year in which the date of termination occurs, if such bonus has not been
paid as of the date of termination (except that Executive shall not be eligible
to receive such prior year bonus in the event of a Termination for Cause ), (iv)
any accrued vacation pay to the extent not theretofore paid, and (v) any other
amounts or benefits required to be paid or provided by law or under any plan,
program, policy or practice of the Company (“Accrued Compensation and
Benefits”).
(c)    If the Employment Period ends on account of Termination without Cause,
Termination for Good Reason, Termination for Disability or due to the Company’s
non-renewal of the term of the Agreement pursuant to a notice of non-renewal
delivered by the Company pursuant to Section 1 of this Agreement (a “Company
Non-Renewal”), Executive shall receive two times the sum of (A) Executive’s Base
Salary at the time of termination (or, in the event of a Termination for Good
Reason, the Base Salary prior to the event constituting Good Reason if such Base
Salary is higher than the Base Salary at the time of termination) plus (B)
Target Bonus at the time of termination (the “Severance Payment”); provided,
however, in the event of a Termination for Disability, the Severance Payment
shall be reduced by any disability payments that Executive is entitled to
receive from the Company (or a policy provided by the Company) for the 24-month
period beginning with the month after Termination for Disability. In addition,
Executive shall receive (i) an annual bonus for the year in which the
terminations occurs,

3

--------------------------------------------------------------------------------




determined based on actual performance during such year and prorated for the
period during the year in which Executive was employed by the Company, payable
in accordance with the terms of the Annual Incentive Program and at the same
time annual bonuses are paid to other senior executives of the Company, (ii)
accelerated vesting of all Company equity awards granted in 2013 and all Company
equity awards outstanding as of Effective Date, and, in the case of stock
options, such options shall remain exercisable until the earlier to occur of (A)
the fifth anniversary of the date of termination of employment (or, if
termination of employment occurs after the second anniversary of the Effective
Date, the third anniversary of the date of termination of employment) and (B)
the expiration date of such option as specified in the option award agreement,
and (iii) an additional severance benefit calculated by the Company equal to (A)
the cost of monthly health insurance premiums (determined as of the effective
date of termination of employment) multiplied by (B) 24. Subject to Section 16,
such Severance Payment and the health insurance premium reimbursements shall be
paid in a lump sum payment on the sixtieth day following the termination of
employment date. As a condition to Executive’s receipt of the post-employment
payments and benefits set forth in this Section 4(c), Executive must execute,
return, not rescind and comply with a commercially reasonable written release
agreement in a form acceptable to the Company.
(d)    If, (i) during the one year period following a Change of Control,
Executive’s employment is terminated due to a Termination Without Cause, a
Termination for Good Reason or a Company Non-Renewal, or (ii) during the 90-day
period preceding a Change of Control, the Executive’s employment is terminated
due to a Termination Without Cause in anticipation of a Change of Control
transaction that the Board is actively considering and that is ultimately
consummated, Executive shall receive the benefits set forth in Section 4(c),
except that (1) in lieu of the Severance Payment and health insurance premium
reimbursements described in Section 4(c), Executive shall receive three times
(two times in the event such termination of employment occurs after the third
anniversary of the Effective Date) the sum of (A) Executive’s Base Salary at the
time of such termination of employment or Change of Control, whichever Base
Salary level is greater, plus (B) the Target Bonus at the time of such
termination of employment or Change of Control, whichever Target Bonus level is
greater and (2) the monthly health care premiums shall be multiplied by 36 (24
in the event such termination of employment occurs after the third anniversary
of the Effective Date) (the “CIC Severance Payment”). Subject to Section 16, any
CIC Severance Payment pursuant to this Section 4(d) shall be paid in a lump sum
payment on the sixtieth day following the termination of employment date or, in
the case of a termination of employment prior to a Change of Control, the
sixtieth day following the date of the consummation of the Change of Control. As
a condition to Executive’s receipt of the post-employment payments and benefits
set forth in this Section 4(d) (including the acceleration of equity award
vesting and extension of period to exercise options), Executive must execute,
return, not rescind and comply with a commercially reasonable written release
agreement in a form acceptable to the Company.
(e)    Notwithstanding the foregoing, if any portion of the CIC Severance
Payment required to be paid under Section 4(d), when considered either alone or
with other payments or benefits paid or imputed to Executive from the Company
(including the value of the accelerated vesting of equity awards, as valued
pursuant to guidance issued under Section 280G of the Internal Revenue Code of
1986, as amended (the “Code”) (the “Total Payments”) would

4

--------------------------------------------------------------------------------




be deemed “excess parachute payments” under Section 280G(b)(1) of the Code, as
determined by the Company, with the assistance of a nationally recognized
accounting firm acceptable to Executive, then the Total Payments shall be
automatically reduced to an amount equal to $1.00 less than three times (3x) the
“base amount” (as defined in Section 280G(b)(3) of the Code) (the “Reduced
Amount”). Notwithstanding the foregoing, such reduction shall not apply if the
Executive would net more, on an after-tax basis compared with the net after-tax
amount of the Reduced Amount, by not reducing the Total Payments and paying the
golden parachute excise tax computed under Section 4999 of the Code with respect
to the Total Payments. Any such reduction shall occur in the following order:
(i) by eliminating the acceleration of vesting of any stock options for which
the exercise price exceeds the fair market value (and if there is more than one
option award so outstanding, then the acceleration of the vesting of the most
“under water” option shall be reduced first, and so-on); (ii) by reducing the
CIC Severance Payment; (iii) by reducing the payments of any restricted stock,
restricted stock units, performance awards or similar equity-based awards that
have been awarded to Executive by the Company (and if there be more than one
such award held by Executive, by reducing the awards in the reverse order of the
date of their award, with the most-recently awarded reduced first and the oldest
award reduced last); and (iv) by reducing the acceleration of vesting of any
stock options that are not described in (i), above.
5.    Confidential Information. Executive acknowledges that the information,
observations and data obtained by him while employed by the Company pursuant to
this Agreement, as well as those obtained by him while employed by the Company
or any of its subsidiaries prior to the date of this Agreement, concerning the
business or affairs of the Company or any of its subsidiaries (“Confidential
Information”) are the property of the Company or such subsidiary. Therefore,
Executive agrees that, during the Employment Period and for a two-year period
thereafter, he shall not disclose to any unauthorized person or use for his own
account any Confidential Information without the prior written consent of the
Board unless and except to the extent that such Confidential Information becomes
generally known to and available for use by the public other than as a result of
Executive’s acts or omissions to act. Executive shall deliver to the Company at
the termination of the Employment Period, or at any other time the Company may
request, all memoranda, notes, plans, records, reports, computer tapes and
software and other documents and data (and copies thereof) relating to the
Confidential Information or the business of the Company or any of its
subsidiaries or affiliates which he may then possess or have under his control.
Nothing in this Agreement shall limit or supersede any common law, statutory or
other protections of trade secrets where such protections provide the Company
with greater rights or protections for a longer duration than provided in this
Agreement.
6.    Noncompetition; Nonsolicitation. (a)  Executive acknowledges that in the
course of his employment with the Company pursuant to this Agreement he will
become familiar, and during the course of his employment by the Company or any
of its subsidiaries prior to the date of this Agreement he has become familiar,
with trade secrets and customer lists of and other confidential information
concerning the Company and its subsidiaries and that his services have been and
will be of special, unique and extraordinary value to the Company.
(b)    Executive agrees that during the Employment Period and for one year
thereafter in the case of Termination for Good Reason, Termination without
Cause, Company

5

--------------------------------------------------------------------------------




Non-Renewal or Termination for Disability, or for two years thereafter in the
case of termination of employment for any other reason (the “Noncompetition
Period”), he shall not (directly or indirectly), in any geographic area in which
the Company conducted or had plans to conduct business during the one-year
period preceding the date of termination (the “Restricted Period”), perform
services of the type performed by Executive on behalf of the Company during the
Restricted Period, for any person, firm, corporation or enterprise engaged in
any business of the type conducted or under development by the Company during
the Restricted Period. Notwithstanding the foregoing, subsequent to the
Employment Period, Executive may engage or be engaged, or assist any other
person, firm, corporation or enterprise in engaging or being engaged, in any
business activity which is not competitive with a business activity being
conducted or developed by the Company at the time subsequent to the Employment
Period that Executive first engages or assists in such business activity.
(c)    Executive agrees that during the Noncompetition Period he shall not in
any manner, directly or indirectly, in connection with any business to which
Section 6(b) applies, call on, service, solicit or otherwise do business with
any Restricted Customer. For purposes of this Section 6(c), “Restricted
Customer” means any customer to which products or services of the Company are
provided and with or about which Executive had contact or knowledge, in each
case, during the Restricted Period.
(d)    Executive further agrees that during the Noncompetition Period, he shall
not in any manner directly or indirectly induce or attempt to induce any
employee, consultant or agent of the Company or any employee, consultant or
agent of the Company’s subsidiaries to terminate or abandon his/her employment
or engagement with the Company or any of its subsidiaries.
(e)    Nothing in this Section 6 shall prohibit Executive from, during the
Employment Period or the Noncompetition Period, (i) managing and overseeing his
family investments in a manner and to the extent generally consistent with
Executive’s prior practice during the period he has been employed full-time with
the Company, provided that he may not, through such management and oversight,
directly and personally participate in any activity that would be prohibited by
Sections 5 and 6 of this Agreement or (ii) being a passive owner of not more
than 5% of the outstanding stock of any class of securities which are
publicly-traded, so long as Executive has no active participation in the
business of such publicly-traded corporation.
7.    Insurance and Indemnification. Executive shall be named as an insured and
covered against the same claims and at the same level of insurance under the
Directors and Officers insurance purchased by the Company for members of the
Board. Executive shall be entitled to indemnification and advancement of
expenses to the maximum extent permitted by law.
8.    Survival. Sections 5, 6, 7 and 16 hereof shall survive and continue in
full force and effect in accordance with their respective terms, notwithstanding
any termination of the Employment Period.
9.    Notices. Any notice provided for in this Agreement shall be in writing and
shall be delivered (i) personally, (ii) by certified mail, postage prepaid,
(iii) by Federal Express or other reputable courier service regularly providing
evidence of delivery (with charges paid by the party

6

--------------------------------------------------------------------------------




sending the notice), or (iv) by facsimile or a PDF or similar attachment to an
email, provided that such telecopy or email attachment shall be followed within
one (1) business day by delivery of such notice pursuant to clause (i), (ii) or
(iii) above. Any such notice to a party shall be addressed at the address set
forth below (subject to the right of a party to designate a different address
for itself by notice similarly given):
If to the Company:

Cellular Dynamics International, Inc.,
525 Science Drive
Madison, Wisconsin 53711
Attention:    Chairperson, Compensation Committee of the Board of Directors
        (___) ___- ___________
Email:    kchunt1127@gmail (copy to: kchuntassistant@gmail.com)


If to the Executive

Robert J. Palay
820 Fox Hunt Trail
Deerfield, IL 60015
Email:    rpalay@cellulardynamics.com
Fax Number:    (___)-___-______


10.    Severability. If any provision of this Agreement is held to be invalid,
illegal or unenforceable under applicable law or rule in any jurisdiction, such
invalidity, illegality or unenforceability shall not affect any other provision
or any other jurisdiction, but this Agreement shall be construed and enforced in
such jurisdiction as if such invalid, illegal or unenforceable provision had
never been contained herein.
11.    Entire Agreement. This Agreement constitutes the entire agreement and
understanding between the parties with respect to the subject matter hereof and
supersedes and preempts any prior understandings, agreements or representations
by or between the parties, written or oral, which may have related in any manner
to the subject matter hereof.
12.    Successors and Assigns. This Agreement shall inure to the benefit of and
be enforceable by Executive and his heirs, executors and personal
representatives, and the Company and its successors and assigns. Any successor
or assignee of the Company shall assume the liabilities of the Company
hereunder.
13.    Governing Law. This Agreement shall be governed by the internal laws (as
opposed to the conflicts of law provisions) of the State of Wisconsin.
14.    Amendment and Waiver. The provisions of this Agreement may be amended or
waived only with the prior written consent of the Company and Executive, and no
course of conduct or failure or delay in enforcing the provisions of this
Agreement shall affect the validity, binding effect or enforceability of this
Agreement.

7

--------------------------------------------------------------------------------




15.    Withholding. All payments and benefits under this Agreement are subject
to withholding of all applicable taxes.
16.    Code Section 409A. This Agreement is intended to comply with the
requirements of Section 409A of the Code, and shall be interpreted and construed
consistently with such intent. The payments to Executive pursuant to this
Agreement are also intended to be exempt from Section 409A of the Code to the
maximum extent possible, under either the separation pay exemption pursuant to
Treasury regulation §1.409A-1(b)(9)(iii) or as short-term deferrals pursuant to
Treasury regulation §1.409A-1(b)(4), and for such purposes, each payment to
Executive under this Agreement shall be considered a separate payment. In the
event the terms of this Agreement would subject Executive to taxes or penalties
under Section 409A of the Code (“409A Penalties”), the Company and Executive
shall cooperate diligently to amend the terms of the Agreement to avoid such
409A Penalties, to the extent possible. To the extent any amounts under this
Agreement are payable by reference to Executive’s “termination of employment”
such term and similar terms shall be deemed to refer to Executive’s “separation
from service,” within the meaning of Section 409A of the Code. Notwithstanding
any other provision in this Agreement, to the extent any payments hereunder
constitutes nonqualified deferred compensation, within the meaning of Section
409A, and Executive is a specified employee (within the meaning of Section 409A
of the Code) as of the date of Executive’s separation from service, each such
payment that is payable upon Executive’s separation from service and would have
been paid prior to the six-month anniversary of Executive’s separation from
service, shall be delayed until the earlier to occur of (i) the first day of the
seventh month following Executive’s separation from service or (ii) the date of
Executive’s death. Any reimbursement payable to Executive pursuant to this
Agreement shall be conditioned on the submission by Executive of all expense
reports reasonably required by Employer under any applicable expense
reimbursement policy, and shall be paid to Executive within 30 days following
receipt of such expense reports, but in no event later than the last day of the
calendar year following the calendar year in which Executive incurred the
reimbursable expense. Any amount of expenses eligible for reimbursement, or
in-kind benefit provided, during a calendar year shall not affect the amount of
expenses eligible for reimbursement, or in-kind benefit to be provided, during
any other calendar year. The right to any reimbursement or in-kind benefit
pursuant to this Agreement shall not be subject to liquidation or exchange for
any other benefit.
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

8

--------------------------------------------------------------------------------




 
 
 
 
 
 
 
 
 
 
CELLULAR DYNAMICS INTERNATIONAL, INC.
 
 
 
 
 
 
 
 
 
 
 
 
By:
Name:
 
/s/ Kenneth C. Hunt    
Kenneth C. Hunt
 
 
 
 
 
 
Title:
 
Chairman of the Compensation Committee of the Board of Directors
 
 
 
 
 
 
 
 
 
 
 
    EXECUTIVE:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
/s/ Robert J. Palay
Robert J. Palay
 
 


9

--------------------------------------------------------------------------------




EXHIBIT A
DEFINITIONS
“Cause” shall mean termination of a Executive’s employment with the Company
upon, as applicable, (i) any failure of the Executive to substantially perform
his or her duties with the Company (other than by reason of illness) which
occurs after the Company has delivered to the Executive a demand for performance
which specifically identifies the manner in which the Company believes the
Executive has failed to perform his or her duties, and the Executive fails to
resume performance of his or her duties on a continuous basis within fourteen
(14) days after receiving such demand, (ii) such Executive’s commission of a
material violation of any law or regulation applicable to the Company or a
Subsidiary or the Executive’s activities in respect of the Company or a
Subsidiary, (iii) such Executive’s commission of any material act of dishonesty
or disloyalty involving the Company or a Subsidiary, (iv) such Executive’s
chronic absence from work other than by reason of a serious health condition,
(v) such Executive’s commission of a crime which substantially relates to the
circumstances of his or her position with the Company or a Subsidiary or which
has material adverse effect on the Company or a Subsidiary, or (vi) the willful
engaging by such Executive in conduct which is demonstrably and materially
injurious to the Company or a Subsidiary. “Subsidiary” shall mean any entity in
which the Company owns, directly or indirectly, more than 50% of the voting
interests entitled to vote in the election of directors, or any comparable
governing body if the entity does not have directors.


“Change in Control” shall mean the first to occur of the following:


(1)    The acquisition by any individual, entity or “group” (within the meaning
of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”)) of beneficial ownership (within the meaning of
Rule 13d-3 promulgated under the Exchange Act) of thirty-three percent (33%) or
more of either (A) the then outstanding shares of common stock of the Company
(the “Outstanding Company Common Stock”) or (B) the combined voting power of the
then outstanding voting securities of the Company entitled to vote generally in
the election of directors (the “Outstanding Company Voting Securities”);
provided, however, that the following acquisitions of Outstanding Company Common
Stock and/or Outstanding Company Voting Securities shall not constitute a Change
in Control: (A) any acquisition directly from the Company (excluding an
acquisition by virtue of the exercise of a conversion privilege), (B) any
acquisition by the Company, (C) any acquisition by any employee benefit plan (or
related trust) sponsored or maintained by the Company or any corporation
controlled by the Company, or (D) any acquisition by any corporation pursuant to
a reorganization, merger, statutory share exchange or consolidation which would
not be a Change in Control under Subparagraph (3) hereof; or


(2)    Individuals who, as of the date hereof, constitute the Board of Directors
(the “Incumbent Board”) cease for any reason to constitute at least a majority
of the Board of Directors; provided, however, that any individual becoming

10

--------------------------------------------------------------------------------




a director subsequent to the date hereof whose election, or nomination for
election by the Company’s shareholders, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board shall be
considered as though such individual were a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of either an actual or threatened “election contest”
or other actual or threatened “solicitation” (as such terms are used in Rule
14a-12(c) of Regulation 14A promulgated under the Exchange Act) of proxies or
consents by or on behalf of a person other than the Incumbent Board; or
(3)    Consummation of a reorganization, merger, statutory share exchange or
consolidation, unless, following such reorganization, merger, statutory share
exchange or consolidation, (A) more than fifty percent (50%) of, respectively,
the then outstanding shares of common stock of the corporation resulting from
such reorganization, merger, statutory share exchange or consolidation and the
combined voting power of the then outstanding voting securities of such
corporation entitled to vote generally in the election of directors is then
beneficially owned, directly or indirectly, by all or substantially all of the
individuals and entities who were the beneficial owners, respectively, of the
Outstanding Company Common Stock and Outstanding Company Voting Securities
immediately prior to such reorganization, merger, statutory share exchange or
consolidation in substantially the same proportions as their ownership,
immediately prior to such reorganization, merger, statutory share exchange or
consolidation, (B) no person (excluding the Company, any employee benefit plan
(or related trust) of the Company or such corporation resulting from such
reorganization, merger, statutory share exchange or consolidation and any person
beneficially owning, immediately prior to such reorganization, merger, statutory
share exchange or consolidation, directly or indirectly, fifty percent (50%) or
more of the Outstanding Company Common Stock or Outstanding Voting Securities,
as the case may be) beneficially owns, directly or indirectly, fifty percent
(50%) or more of, respectively, the then outstanding shares of common stock of
the corporation resulting from such reorganization, merger, statutory share
exchange or consolidation or the combined voting power of the then outstanding
voting securities of such corporation, entitled to vote generally in the
election of directors, and (C) at least a majority of the members of the board
of directors of the corporation resulting from such reorganization, merger,
statutory share exchange or consolidation were members of the Incumbent Board at
the time of the execution of the initial agreement providing for such
reorganization, merger, statutory share exchange or consolidation; or
(4)    Consummation of (A) a complete liquidation or dissolution of the Company
or (B) the sale or other disposition of all or substantially all of the assets
of the Company, other than to a corporation, with respect to which following
such sale or other disposition, (i) more than fifty percent (50%) of,
respectively, the then outstanding shares of common stock of such corporation
and the combined voting power of the then outstanding voting securities of such
corporation entitled to vote generally in the election of directors is then
beneficially owned, directly or indirectly,

11

--------------------------------------------------------------------------------




by all or substantially all of the individuals and entities who were the
beneficial owners, respectively, of the Outstanding Company Common Stock and
Outstanding Company Voting Securities immediately prior to such sale or other
disposition in substantially the same proportion as their ownership, immediately
prior to such sale or other disposition, of the Outstanding Company Common Stock
and Outstanding Company Voting Securities, as the case may be, (ii) no person
(excluding the Company and any employee benefit plan (or related trust) of the
Company or such corporation and any person beneficially owning, immediately
prior to such sale or other disposition, directly or indirectly, fifty percent
(50%) or more of the Outstanding Company Common Stock or Outstanding Company
Voting Securities, as the case may be) beneficially owns, directly or
indirectly, fifty percent (50%) or more of, respectively, the then outstanding
shares of common stock of such corporation or the combined voting power of the
then outstanding voting securities of such corporation entitled to vote
generally in the election of directors, and (iii) at least a majority of the
members of the board of directors of such corporation were members of the
Incumbent Board at the time of the execution of the initial agreement or action
of the Board of Directors providing for such sale or other disposition of assets
of the Company.
“Good Reason” shall mean any of the following actions, if taken without the
express written consent of Executive: (i) a material diminution in Executive’s
Base Salary; (ii) a material diminution in Executive’s authority, duties or
responsibilities; (iii) requiring Executive to move his place of employment more
than 50 miles from his place of employment prior to such move; or (iv) a
material breach by the Company of this Agreement. Executive’s employment with
the Company may be terminated for Good Reason if (i) Executive provides written
notice to Company of the occurrence of the Good Reason event (as described
above) within 90 days after Executive has knowledge of the circumstances
constituting Good Reason, which notice shall specifically identify the
circumstances which Executive believes constitute Good Reason, (ii)  Company
fails to correct the circumstances constituting “Good Reason” within 30 days
after such notice; and (iii) Executive resigns within six months after the
initial existence of such circumstances.




9827455.2

12